FEINBERG, Circuit Judge
(concurring) :
I concur in the decision of the court. As to defendant District Attorney Little, the decisions of this court cited by my brothers do establish a broad rule of immunity. However, if we were writing on a clean slate, I feel that there would be some situations — although this case is not one of them — in which even “official” acts of a prosecuting officer should not be protected by absolute immunity from civil liability. See the dissenting and concurring opinions of Judges Biggs, Freedman and Hastie in Bauers v. Heisel, 361 F.2d 581, 592-595 (3d Cir. 1966) (en banc), cert. denied, 386 U.S. 1021, 87 S.Ct. 1367, 18 L.Ed.2d 457 (1967).